Citation Nr: 0113272	
Decision Date: 05/10/01    Archive Date: 05/15/01

DOCKET NO.  99-13 517A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to an effective date prior to March 26, 1993, for 
the award of special monthly compensation (SMC) at the (r)(1) 
rate.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

W. R. Harryman, Counsel


INTRODUCTION

The veteran had active service from November 1968 to June 
1982.  

This case came before the Board of Veterans' Appeals (Board) 
on appeal from a decision of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Houston, Texas, in 
October 1998 that denied the claimed benefits.  

In February 2001, a hearing was held at the RO before M. 
Sabulsky, who is the Member of the Board rendering the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to 
38 U.S.C.A. § 7102(b) (West 1991).  

It should be noted that this case was previously before the 
Board in March 1998 on the issue of entitlement to an 
effective date earlier than March 26, 1993, for the grant of 
a 100 percent rating for the veteran's service-connected 
bowel dysfunction.  The Board recharacterized the issue to 
include the question of whether a November 1984 rating 
decision was clearly and unmistakably erroneous in assigning 
a 60 percent evaluation for the veteran's service-connected 
bowel dysfunction and Remanded the case in March 1998 for the 
RO to formally adjudicate the latter issue.  By a rating 
decision in October 1998, the RO increased the rating for the 
veteran's bowel dysfunction disability to 100 percent 
disabling, effective from the day following his separation 
from service in June 1982.  As noted by the RO, that action 
constituted a full grant of the benefits the veteran had 
sought on appeal.  

The October 1998 rating decision also determined that the 
criteria for SMC at the (r)(1) rate on account of the need 
for aid and attendance were not met prior to March 26, 1993.  
The veteran has appealed that aspect of the October 1998 
rating decision.  


REMAND

The question in this case turns on the earliest date as of 
which it is factually ascertainable that the veteran lost the 
use of his right foot and when the need for the regular aid 
and attendance of another person was first demonstrated.  See 
38 U.S.C.A. § 1114(r)(1) (West 1991); 38 C.F.R. 
§§ 3.350(e)(2), 3.400(o)(2) (2000).  (The remaining criteria 
are loss of use of the left foot, which was established in 
1982, and loss of anal and bladder sphincter control, which 
was established in 1998, effective in 1982; those criteria, 
therefore, have been met.)  

In this case, entitlement to special monthly compensation 
under 38 U.S.C.A. § 1114, subsection (o) on account of 
paraplegia with loss of use of both legs and loss of anal and 
bladder sphincter control was established by the RO from 
March 26, 1993.  Maximum compensations cases are those in 
which a veteran is receiving the maximum rate under 
38 U.S.C.A. § 1114 (o) and is in need of regular aid and 
attendance....38 C.F.R. § 3.350 (h) (2000).  The maximum rate 
under 38 U.S.C.A. § 1114 (o) is paralysis of both lower 
extremities together with the loss of anal and bladder 
sphincter control...38 C.F.R. § 3.350(e)(2) (2000).  As noted 
above, it is recognized by previous RO action that the 
veteran has had bowel dysfunction secondary to cauda equina 
syndrome with complete loss of sphincter control, rated 100 
percent, since June 25, 1982.  At his hearing in February 
2001, the veteran stated that his condition has been the same 
since 1982, and that he sought medical treatment through VA 
from 1982.  Hearing transcript, (T.) 5, 6.  

Loss of use of a foot will be held to exist when no effective 
function remains other than that which would be equally well 
served by an amputation stump at the site of election below 
the knee with use of a suitable prosthetic appliance.  The 
determination will be made on the basis of the actual 
remaining function, whether the acts of balance, propulsion, 
etc., could be accomplished equally well by an amputation 
stump with prosthesis; for example: (a) Extremely unfavorable 
complete ankylosis of the knee, or complete ankylosis of two 
major joints of an extremity, or shortening of the lower 
extremity of 31/2 inches or more, will constitute loss of use 
of the foot involved. (b) Complete paralysis of the external 
popliteal nerve (common peroneal) and consequent footdrop, 
accompanied by characteristic organic changes including 
trophic and circulatory disturbances and other concomitants 
confirmatory of complete paralysis of this nerve, will be 
taken as loss of use of the foot.  38 C.F.R. § 3.350(a)(2) 
(2000).  

The following will be accorded consideration in determining 
the need for regular aid and attendance: inability of the 
claimant to dress or undress himself, or to keep himself 
ordinarily clean and presentable; frequent need of adjustment 
of any special prosthetic or orthopedic appliances which by 
reason of the particular disability cannot be done without 
aid (this will not include the adjustment of appliances which 
normal persons would be unable to adjust without aid, such as 
supports, belts, lacing at the back, etc.); inability of the 
claimant to feed himself through loss of coordination of 
upper extremities or through extreme weakness; inability to 
attend to the wants of nature; or incapacity, physical or 
mental, which requires care or assistance on a regular basis 
to protect the claimant from hazards or dangers incident to 
his or her daily environment.  38 C.F.R. § 3.352(a) (2000).  

At the time of a VA compensation examination in April 1993, 
the examiner noted that the veteran was receiving regular 
medical care at the urologic clinic at the Temple VA Medical 
Center.  No records of that treatment are associated with the 
claims file.  Because those records might provide medical 
information that is relevant to the veteran's current appeal 
and because they are constructively of record, they must be 
obtained and reviewed.  Bell v. Derwinski, 2 Vet. App. 611 
(1992) (per curiam).  Given this information in conjunction 
with the veteran's recent testimony, remand is required for 
the RO to possibly obtain additional medical treatment 
records.  Id.  

In addition, there has been a significant change in the law 
during the pendency of this appeal.  On November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  
Among other things, this law eliminates the concept of a 
well-grounded claim, redefines the obligations of the 
Department of Veterans Affairs (VA) with respect to the duty 
to assist, and supersedes the decision of the United States 
Court of Appeals for Veterans Claims (Court) in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the VCAA, or filed before the 
date of enactment and not yet final as of that date.  
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 7, subpart (a), 114 Stat. 2096, 2099-2100 (2000).  See also 
Karnas v. Derwinski, 1 Vet. App. 308 (1991).

Although the statement of the case that was issued in June 
1999 set forth the law and regulations for determining 
entitlement to the benefit sought on appeal, the Board 
believes that the VCAA requires that the veteran be notified 
of the type of evidence that would help establish his claim.  
This Remand will provide the veteran with that notice.  

Accordingly, this case is REMANDED for the following 
additional actions:

1.  The RO should request that the 
veteran furnish the names and addresses 
of all health care practitioners, VA and 
non-VA, who have treated or examined him 
for any of his service-connected 
disabilities since his separation from 
service and the approximate dates of the 
treatment or examination.  With any 
needed assistance from the veteran, 
including obtaining necessary signed 
releases, the RO should request copies of 
the records of any evaluation or 
treatment identified by him that are not 
already of record, in particular, records 
of the veteran's treatment at the Temple 
VA Medical Center.  All records so 
received should be associated with the 
claims folder.  

2.  The RO must then review the claims 
file and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475 are 
completed.  In particular, the RO should 
ensure that the new notification 
requirements and development procedures 
contained in sections 3 and 4 of the Act 
(to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107) are fully 
complied with and satisfied.  Any final 
regulations and pertinent VA General 
Counsel precedent opinions, as well as 
any binding and pertinent court decisions 
that are subsequently issued also should 
be considered.  

3.  Upon completion of the requested 
actions, the RO should again consider the 
veteran's claim.  If action taken remains 
adverse to him, he and his accredited 
representative should be provided with a 
supplemental statement of the case and 
they should be given an opportunity to 
respond.  

Thereafter, the case should be returned to the Board, if in 
order.  The veteran need take no action until otherwise 
notified, but he may furnish additional evidence and argument 
while the case is in remand status.  Kutscherousky v. West, 
12 Vet. App. 369 (1999); Quarles v. Derwinski, 3 Vet. App. 
129, 141 (1992); Booth v. Brown, 8 Vet. App. 109 (1995).  By 
this REMAND, the Board intimates no opinion, either legal or 
factual, as to any final determination warranted in this 
case.  The purpose of this REMAND is to obtain clarifying 
information and to provide the veteran with due process.  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	M. Sabulsky
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



